MOLLISON, Senior Judge
(concurring in part/dissenting in part):
After having weighed the evidence in the record of trial1 and making allowances for not having personally observed the witnesses, I am not convinced beyond a reasonable doubt of the appellant’s guilt of Charges II and III, obstruction of justice and communicating threats. United States v. Turner, 25 M.J. 324 (C.M.A.1987).
The findings of guilty of these charges rest solely upon the testimony of PFC Glezman, who was in the appellant’s company on 16 January 1992 at the time the appellant assaulted LCpl Bennett by striking him on the back of the head with a pipe. Glezman provided two sworn pretrial statements to the Naval Criminal Investigative Service (NCIS). The first was provided on 27 January 1992. In it, Glezman explained that the event was one of mutual combat between Bennett and the appellant and that Bennett initiated the affray by throwing the first punch. Glezman denied in his statement the fact that moments before the fight Bennett had loaned Glezman and the appellant $10.00 and received Glezman’s driver’s license as collateral. Glezman also denied seeing Bennett’s wallet. He further stated that he had previously thrown his driver’s license away. In his second statement, given to NCIS on 6 February 1992, Glezman stated that the appellant assaulted Bennett without provocation and grabbed Bennett’s wallet. In his second statement, however, Glezman apparently did not admit complicity. At trial, Glezman admitted his first sworn statement was a lie. Hé further admitted that indeed Bennett had loaned him and the appellant $10.00 in exchange for Glezman’s driver’s license and that he, Glezman, had also lied to explain the license’s disappearance. His explanation for his change in stories — the appellant threatened him — is the sole basis for the conviction of Charges II and III. At trial, Glezman’s description of the events was, however, at odds with the testimony of the victim, Bennett. Bennett testified that after he was struck, he held out his open wallet, surmising that the appellant and Glezman intended to rob him; that Glezman approached him and “smacked” the wallet out of his hands; that the contents of the wallet spilled on the street; that Glezman and the appellant picked up the contents of the wallet; and, that he, Bennett, departed. At trial Glezman denied slapping Bennett’s wallet out of his hands. It is fair to infer that Glezman’s driver’s license was an item in Bennett’s wallet and was not left behind as evidence. Under the circumstances, it appears *637equally probable that the change of stories by Glezman was motivated as much by his desire somehow to cover his own complicity in the mugging as it was by his uncorroborated claim that the appellant threatened him. Accordingly, I cannot join in affirming the conviction as to these offenses.
Although I cannot join in affirming Charges II and III, which are the predicate for the majority’s discussion of multiplicity issues, I concur entirely in its disposition of those issues. In all other respects, I also concur in the majority’s disposition of appellant’s case.

. The record for these purposes is the evidence adduced on the merits, only. United States v. Hill, 39 M.J. 712 (N.M.C.M.R.1993) (citing cases).